DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 29 September 2022 has been entered. Claims 1 and 3-13 remain pending as well as newly added claims 14-21 (claim 2 has been cancelled). 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 29 September 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103, Ishikawa in view of Huebner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. 103, Moll in view of Huebner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 9, 11, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (U.S. Patent No. 6265725 B1) in view of Huebner et al. (USPGPub 20180329036 A1).
Regarding claim 1, Moll teaches a laser radar for a work vehicle, comprising: a light emitter (3) configured to emit a laser light (2), at least part of the laser light (2) being reflected as a reflected light (see figure 1, transmitter 3 and deflection mirror 10; and col. 4, lines 31-33, Transmitted light rays 2 and received light rays 4 are conducted over a deflection unit 9. Deflection unit 9 comprises a deflection mirror 10); a light receiver (5) configured to receive the reflected light (4) (see figure 1, receiver 5); a hood (14) covering the light emitter (3) and the light receiver (5), the hood (14) having a central axis (D) and a transmission area (13) provided around the central axis (D) (see figure 1, housing 14 having rotational axis “D” (i.e. central axis)); and a deflection mirror (10) separated from the light receiver (5) and the hood (14) in an axial direction along the central axis (D), the deflection mirror (10) being rotatable around the central axis (D) to reflect the laser light emitted by the light emitter (3) to direct the laser light toward the transmission area and to reflect the reflected light from the transmission area to direct the reflected light toward the light receiver (5) (see figure 1, deflection mirror 10; and col. 4, lines 34-37, Deflection mirror 10 consequently rotates with a predetermined speed around a vertical axis of rotation D. Transmitter 3 and receiver 5 are arranged in the rotational axis D, above deflection mirror 10). However, Moll fails to explicitly teach a light attenuation layer provided to weaken the reflected light such that the light receiver is configured to receive the reflected light which has been weakened via the light attenuation layer.
	Huebner teaches a light attenuation layer (22) provided to weaken the reflected light such that the light receiver (18) is configured to receive the reflected light which has been weakened via the light attenuation layer (22) (see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moll to incorporate the teachings of Huebner to further include a light attenuation layer in order to prevent unwanted signals from being detected by the light receiver, thereby decreasing the amount of noise in the received data.
Regarding claim 3, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein the light attenuation layer (Huebner 22) is a light attenuation sheet applied to the hood (Huebner 26) (Huebner, see figure 4, metallized cover 26 (i.e. hood) and mirror 22 (i.e. light attenuation layer)).
Regarding claim 6, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein the light attenuation layer (Huebner 22) is integrally formed on the hood (Huebner 26) (Huebner, see figure 4, metallized cover 26 (i.e. hood) and mirror 22 (i.e. light attenuation layer)).
Regarding claim 9, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein the hood (Moll 14) has a side surface surrounding the central axis (Moll, see figure 1, exit window 13 provided on side surface of housing 14), and the transmission area (Moll 13) covers more than half of an entire periphery of the side surface of the hood (Moll 14) about the central axis (Moll “D”) (Moll, col. 4, lines 41-45, In the process, transmitted light rays 2 penetrate an exit window 13 that is arranged in the front wall of housing 14 of device 1. Housing 14 has an essentially cylindrical design, wherein exit window 13 covers an angular region of 180.degree.).
Regarding claim 11, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein the light attenuation layer (Huebner 22) covers the transmission area (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves).
Regarding clam 16, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein the light emitter (Moll 3) is aligned with the central axis (Moll “D”) (Moll, see figure 1, transmitter 3 aligned with center axis “D”).
Regarding claim 17, Moll as modified by Huebner teaches the laser radar according to claim 16, wherein the light receiver (Moll 5) is aligned with the central axis (Moll “D”) (Moll, see figure 1, receiver 5 aligned with center axis “D”).
Regarding claim 18, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein the light receiver (Moll 5) is aligned with the central axis (Moll “D”) (Moll, see figure 1, receiver 5 aligned with center axis “D”).
Regarding claim 19, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein an optical center line of a projection optical system (Moll 6) of the light emitter (Moll 3) is aligned with the central axis (Moll “D”) (Moll, see figure 1, transmitting optic 6 aligned with center axis “D”).
Regarding claim 20, Moll as modified by Huebner teaches the laser radar according to claim 19, wherein an optical center line of a reception optical system (Moll 7) of the light receiver (Moll 5) is aligned with the central axis (Moll “D”) (Moll, see figure 1, receiving optic 7 aligned with center axis “D”).
Regarding claim 21, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein an optical center line of a reception optical system (Moll 7) of the light receiver (Moll 5) is aligned with the central axis (Moll “D”) (Moll, see figure 1, receiving optic 7 aligned with center axis “D”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (U.S. Patent No. 6265725 B1) in view of Huebner et al. (USPGPub 20180329036 A1) as applied to claims 1 and 3 above, and further in view of Masuda (JP 2017106745 A).
Regarding claim 4, Moll as modified by Huebner teaches wherein the light attenuation sheet (Huebner 22) is a mirror sheet configured to attenuate the reflected light transmitted from an outside of the hood (Huebner 26) to an inside of the hood (Huebner 26) (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves). However, the combination fails to explicitly teach wherein the light attenuation sheet is configured to attenuate the reflected light transmitted from an outside of the hood to an inside of the hood more than the laser light emitting from the inside of the hood to the outside of the hood.
Masuda teaches wherein the light attenuation sheet (1152a) is configured to attenuate the reflected light transmitted from an outside of the hood (111) to an inside of the hood (111) more than the laser light emitting from the inside of the hood (111) to the outside of the hood (111) (see figures 1 and 4, light transmission area 113 and light reception region 114, see also housing window 115 separated into housing window 1151 having no filter, and optical filter 1152a; and ¶58, FIG. 4 is a perspective view showing an example of a main part of the measuring device 101a provided with an optical filter. As shown in FIG. 4, in the measuring device 101a, an optical filter 1152a is provided on the optical path of the reflection measurement light 165 of the measuring device 101 shown in FIG. 1 (for example, the housing window 1152 on the light receiving side). As an example, the optical filter 1152a is configured by changing the transmittance due to a gradation. In the measuring device 101a, the housing window 1151 on the light transmitting side is transparent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moll and Huebner to incorporate the teachings of Masuda to further include an attenuation sheet mostly affecting reflected light compared to transmitted light in order to prevent the weakening of transmitted light to receive s stronger signal from the reflected light, but without external noise.
Regarding claim 5, Moll as modified by Huebner teaches a light attenuation sheet (Huebner 22) (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves). However, the combination fails to explicitly teach wherein the light attenuation layer is formed only on an area through which the reflected light is configured to pass.
	Masuda teaches wherein the light attenuation layer (1152a) is formed only on an area through which the reflected light is configured to pass (see figure 4, optical filter 1152a located in front of light reception region 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moll and Huebner to incorporate the teachings of Masuda to further include an attenuation sheet only affecting reflected light compared to transmitted light in order to prevent the weakening of transmitted light to receive s stronger signal from the reflected light, but without external noise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (U.S. Patent No. 6265725 B1) in view of Huebner et al. (USPGPub 20180329036 A1) as applied to claim 1 above, and further in view of Shirai et al. (USPGPub 20030107721 A1).
Regarding claim 7, Moll as modified by Huebner teaches the laser radar according to claim 1, further comprising: a first optical system (Moll 6) configured to control the laser light emitted from the light emitter (Moll 3) to be transmitted in an emitted light path (Moll, see figure 1, transmitting optic 6); and a second optical system (Moll 7) configured to control the reflected light to be transmitted to the light receiver (Moll 5) in a received light path (Moll, see figure 1, receiving optic 7). However, the combination fails to explicitly teach wherein the light attenuation layer is a light attenuation filter selectively movable between an acting position and an evacuation position, the light attenuation filter being provided in the emitted light path and in the received light path when the light attenuation filter is at the acting position, the light attenuation filter neither being in the emitting light path nor in the received light path when the light attenuation filter is at the evacuation position.
Shirai teaches wherein the light attenuation layer is a light attenuation filter (29/33) selectively movable between an acting position and an evacuation position, the light attenuation filter (29/33) being provided in the emitted light path and in the received light path when the light attenuation filter (29/33) is at the acting position, the light attenuation filter (29/33) neither being in the emitting light path nor in the received light path when the light attenuation filter (29/33) is at the evacuation position (see figure 1, ND filters 29 and 33 (i.e. light attenuation layer); ¶91, The ND filter 29 serves as a light-attenuating filter to adjust the amount of light of the measuring light 30 incident on the sighting object 16; ¶99, FIG. 4A is a plan view of the ND filter 29, wherein the cross-hatched portion thereof indicates a light-shield portion having the light transmittance of zero percent. The diffraction mask 62 is formed on the ND filter 29 (see ¶100-102 for more details); and ¶92, The ND filter 33 serves as a light-attenuating filter, and is used to adjust the amount of light incident on the light receiving element 31. The ND filter 33 is driven by a third actuator 41. The optical distance meter 20 is provided in the vicinity of the ND filter 33 with a photo interrupter 38 for sensing the rotational position of the ND filter 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moll and Huebner to incorporate the teachings of Shirai to further include a moveable attenuation filter to provide different levels of attenuation when needed to increase the flexibility of the device, allowing it to be used in a multitude of different situations/environments.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (U.S. Patent No. 6265725 B1) in view of Huebner et al. (USPGPub 20180329036 A1) and Shirai et al. (USPGPub 20030107721 A1) as applied to claim 7 above, and further in view of Masuda (JP 2017106745 A).
Regarding claim 8, Moll as modified by Huebner and Shirai teaches the light attenuation sheet (Huebner 22) is a mirror sheet configured to attenuate the reflected light transmitted from an outside of the hood (Huebner 26) to an inside of the hood (Huebner 26) (Huebner, see figures 4-5; and ¶28, The metallized surface of the mirror 22 and/or metallized cover 26 can allow 70% or more of near visible light to pass through the mirror 22 and/or metallized cover 26 allowing the LIDAR sensor 18 to function while shielding the LIDAR sensor 18 from unwanted radio frequency waves). However, the combination fails to explicitly teach the light attenuation sheet is configured to attenuate the reflected light transmitted from an outside of the hood to an inside of the hood more than the laser light emitting from the inside of the hood to the outside of the hood.
Masuda teaches the light attenuation sheet (1152a) is configured to attenuate the reflected light transmitted from an outside of the hood (111) to an inside of the hood (111) more than the laser light emitting from the inside of the hood (111) to the outside of the hood (111) (see figures 1 and 4, light transmission area 113 and light reception region 114, see also housing window 115 separated into housing window 1151 having no filter, and optical filter 1152a; and ¶58, FIG. 4 is a perspective view showing an example of a main part of the measuring device 101a provided with an optical filter. As shown in FIG. 4, in the measuring device 101a, an optical filter 1152a is provided on the optical path of the reflection measurement light 165 of the measuring device 101 shown in FIG. 1 (for example, the housing window 1152 on the light receiving side). As an example, the optical filter 1152a is configured by changing the transmittance due to a gradation. In the measuring device 101a, the housing window 1151 on the light transmitting side is transparent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moll, Huebner, and Shirai to incorporate the teachings of Masuda to further include an attenuation sheet mostly affecting reflected light compared to transmitted light in order to prevent the weakening of transmitted light to receive s stronger signal from the reflected light, but without external noise.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (U.S. Patent No. 6265725 B1) in view of Huebner et al. (USPGPub 20180329036 A1) as applied to claim 9 above, and further in view of Shand (USPGPub 20200274311 A1).
Regarding claim 10, Moll as modified by Huebner teaches a transmission area (Moll 13) (Moll, see figure 1, exit window 13). However, the combination fails to explicitly teach wherein the transmission area extends about the central axis by 270 degrees.
	Shand teaches the transmission area extends about the central axis by 270 degrees (see figure 4B. sensor unit 402 having LIDARs 420 and 422; and ¶107, the first LIDAR 420 may have a refresh rate of 10 Hz (e.g., ten complete rotations of the first LIDAR 420 per second), thereby scanning a 360-degree field-of-view (FOV) around the vehicle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moll and Huebner to incorporate the teachings of Shand to further include a FOV of over 270 degrees in order to scan as much of the surrounding environment as possible, allowing the device to detect obstacles in any direction.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (U.S. Patent No. 6265725 B1) in view of Huebner et al. (USPGPub 20180329036 A1) as applied to claim 11 above, and further in view of Ishikawa (USPGPub 20180224530 A1).
Regarding claim 12, Moll as modified by Huebner teaches the laser radar according to claim 1, wherein the hood (Moll 14) has a peripheral wall extending about a circumference of the central axis (Moll “D”) (Moll, see figure 1, housing 14; and col. 4, lines 43-44, Housing 14 has an essentially cylindrical design). However, the combination fails to explicitly teach wherein the peripheral wall is inclined with respect to the central axis.
However, Ishikawa teaches wherein the peripheral wall is inclined with respect to the central axis (see figure 4, hood 91 having an inclined surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Moll and Huebner to incorporate the teachings of Ishikawa to include an inclined peripheral wall in order to also include a slanted transmission area, providing a three-dimensional field of view, allowing the device to detect more objects in the area. 
Regarding claim 13, Moll as modified by Huebner and Ishikawa teaches the laser radar according to claim 12, wherein the peripheral wall has a truncated cone shape (Ishikawa, see figure 4; and ¶39, The housing 9 includes a lower member 90 that has a shape of a bottomed semicircular sleeve and an upper member 91 having a shape of a bottomed semicircular truncated cone joined to the upper portion of the lower member 90).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art of record individually or combined fails to teach the laser radar according to claim 1 as claimed, more specifically in combination with wherein the light attenuation layer extends about an entire perimeter of the central axis.
Regarding claim 15, the prior art of record individually or combined fails to teach the laser radar according to claim 1 as claimed, more specifically in combination with wherein the light attenuation layer is a light attenuation sheet having a truncated cone shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878      

/JENNIFER D BENNETT/Examiner, Art Unit 2878